PER CURIAM.
We affirm the judgment and sentence in this Anders appeal,1 except for the assessment of $250 for a public defender’s fee. It appears from the record that the defendant was not informed of his right to contest the amount of the fee as required by Florida Rule of Criminal Procedure 3.720(d)(1), so the fee is stricken without prejudice to reimpose it after compliance with the rule.
DAUKSCH, W. SHARP and HARRIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).